 In the Matter of BOYNTON & COMPANYandUNITEDBROTHERHOOD OFCARPENTERS AND JOINERS, FURNITURE WORKERS LOCAL UNION #1619Case No. C-806.-Decided April 12,1939PlasticWoodFibre Products Manufacturing Industry-Settlement:stipula-tion providing for compliancewith theAct-Order:enteredon stipulation pro-viding for reinstatement 15 employeeswithback pay, disestablishment company-dominated association,and recognition of union as collective bargainingrepresentative.Mr. Stephen M. Reynolds,for the Board.Gann ,Record, Stead d McIntosh,byMr. Loy N. McIntosh,ofChicago, Ill., for therespondent.McKinley cPrice,byMr.William McKinleyandMr. Allen E.Hoban,of Chicago, Ill., for the Association.Mr. Richard A. Williams,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Brother-hood of Carpenters and Joiners of America, Furniture Workers LocalUnion No. 1619, affiliated with the American Federation of Labor,herein called the Union,' the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued its complaint on February 1, 1938, againstBoynton & Company, Chicago, Illinois, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaint and notice of hearing thereon were duly served1Incorrectlydesignated in certain pleadings and the stipulationas "United Brother-hood of Carpenters and Joiners,FurnitureWorkers Local Union#1619."On orabout December 30, 1937, the Union succeededitspredecessorUnited Brotherhood ofCarpentersand Joinersof America, Furniture Workers Local Union No. 1924.As usedin this DecisiontheUnionincludesboth LocalNo. 1619 and its predecessor LocalNo. 1924.12 N. L.IL B., No. 32221 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDupon the respondent, the Union, and the Wood & Plastic WorkersAssociation, herein called the Association.Concerning the unfair labor practices, the complaint alleged, insubstance, that although on November 1, 1937, and on or aboutDecember 30, 1937, a majority of the respondent's employees in anappropriate unit designated the Union as their representative forpurposes of collective bargaining, the respondent refused to bargaincollectively with it; that the respondent dominated and interferedwith the formation and administration of, and contributed financialand other support to the Association; that the respondent terminatedthe employment of and refused to reinstate 15 named individualsbecause they joined and assisted the Union and engaged in otherconcerted activities for the purpose of collective bargaining; andthat the respondent, by the aforesaid acts, and by advising, urging,and warning its employees to refrain from joining and to sever theirrelationswith the Union, by threatening to close its plant ratherthan deal with the Union, and by other acts, interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.Thereafter, the respondent filed itsanswer to the complaint in which it admitted the allegations con-cerning the nature and scope of its business but denied the allega-tions of unfair labor practices.Pursuant to notice, a hearing was held at Chicago, Illinois, onFebruary 8,2 9, 10, 11, and 12, 1938, before John T. Lindsay, the TrialExaminer duly designated by the Board.The Board, the respond-ent, and the Association were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the hearing, the Trial Ex-aminer granted the Association's motion to intervene in the proceed-ings.On February 10, 1938, the Trial Examiner granted withoutobjection a motion 8 made by counsel for the Board to dismissthe complaint in so far as it alleged the discriminatory discharge ofone person and to substitute therefor the name of another person.These rulings are hereby affirmed.On July 16, 1938, the Trial Examiner filed an Intermediate Reportfinding that the respondent had engaged in and was engaging inThe hearing,originally scheduled for February 7, 1938, was postponed to February8, 1938, and the parties were so notified by telegram.3 By the same motion the following changes were also made in the Complaint : thename John Majcan was inserted in place of T. Karowski;the name "Creel" was cor-rected to read "Creal" ;the name "Arandt"was corrected to read "Arendt" ;and certaindischarge dates were corrected to read as follows-October 16, for B. Dash instead ofOctober 22-November 4 for T. Minarcek instead of November 15-November 5 for I.Lewandowski instead of November 15-November12 for V. Golek instead of November15.The Trial Examiner also granted without objection the motion made by counselfor the Board that the Complaint be amended to conform to the proof adduced at thehearing. DOYNTON & COMPANY223unfair labor practices within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the Act, and recommend-ing that the respondent cease and desist therefrom, disestablish theAssociation, bargain collectively with the Union upon request, andreinstate with back pay 15 individuals who he found were discrimi-natorily discharged.Copies of the Intermediate Report were dulyserved on the respondent, the Union, and the Association.OnAugust 11, 1938, the respondent filed its exceptions to the Inter-mediate Report.On November 22, 1938, pursuant to notice, a hear-ing for the purpose of oral argument was had before the Board atWashington, D. C.The respondent was represented by counsel andparticipated in the hearing.On January 17, 1939, the respondent, the Union, the Association,and counsel for the Board entered into a stipulation in settlement ofthe case.This stipulation 4 provides as follows :It is hereby stipulated and agreed by and between Boyntonand Company, hereinafter called respondent,Wood & PlasticWorkers Association, hereinafter referred to as the Associa-tion,United Brotherhood of Carpenters and Joiners, FurnitureWorkers Local Union No. 1619, hereinafter called the union,and Stephen M. Reynolds, attorney, National Labor RelationsBoard, that:1.Upon charges duly filed by the union, through Andrew R.Johnson, as accredited agent and representative of the unionfor this purpose, the National Labor Relations Board, herein-after called the Board, by Leonard C. Bajork, Regional Direc-tor for the Thirteenth Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,49 Stat. 449, hereinafter called the Act, and pursuant to ArticleII, Section 5, and Article IV, Section 1, of the National LaborRelations Board Rules and Regulations, Series 1, as amended,duly issued a Complaint and Notice of Hearing thereon onFebruary 1, 1938, against the respondent.The complaint andNotice of Hearing thereon, the Second Amended Charge, anda copy of National Labor Relations Board Rules and Regula-tions, Series 1, as amended, were duly served upon respondent,the Association and the union.A hearing was held on February8, 9, 10, 11 and 12, 1938, at Chicago, Illinois before John T.Lindsay, the Trial Examiner duly designated by the Board.The Board, the respondent and the Association were representedby counsel and participated in the hearing.Full oppor-*After theparties had signed the stipulation they made certain typographical correc-tions in it.The stipulation is set forth as corrected.Appendix A attached to thestipulation is omitted because it is identicalwith Appendix A of theBoard'sOrder,infra. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to be heard, to examine and cross examine witnesses andto introduce evidence bearing on the issues was afforded allparties.On July 16, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, find-ing that respondent had engaged in unfair labor practices affect-ing commerce, within the meaning of Section 8, Subdivisions (1),(2), (3) and (5) and Section 2 (6) and (7) of the Act and rec-ommending certain action on the part of respondent to put re-spondent in harmony with the law.Respondent filed exceptionsto the Intermediate Report on August 11, 1938.2.Respondent is and has been since January 4, 1907 a corpora-tion organized and existing under and by virtue of the laws ofthe State of Illinois, having its principal office and place ofbusiness in the City of Chicago, County of Cook, State of Illinois,and is now and has continuously been engaged at its plant inChicago, Illinois in the manufacture, sale and distribution ofmouldings, picture frames, knobs, couch feet and plastic woodfibre products.The raw materials used in the processes of re-spondent consist principally of lumber and chemicals.The totalcost of raw materials purchased in 1937 was approximately$85,000, approximately 100% of which were purchased outside theState of Illinois and shipped by rail to respondent's plant inChicago.The gross sales of respondent during 1937 amountedto approximately $300,000 of which 62.8 percent were sold andshipped by rail and parcel post to points outside the State ofIllinois.3.The Union is a labor organization as defined in Section (2),Subdivision (5) of the Act.4.A unit consisting of the production and maintenance work-ers employed in respondent's plant, except supervisory and officeemployees, hereinafter called the unit, would insure to the em-ployees the full benefit of their right to self-organization andwould otherwise effectuate the policies of the Act, and is a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.On November 1, 1937, a majority of the employees in theunit designated the union as its representative for the purposesof collective bargaining with respondent, and since November 1,1937, the union has been the exclusive representative of all theemployees in the unit by virtue of Section 9 (a) of the Act forthe purposes of collective bargaining with respondent in respectto rates of pay, wages, hours of employment and other conditionsof employment. BOYNTON & COMPANY2256.Upon the basis of this Stipulation and Agreement, if ap-proved by the Board, an order may forthwith be entered by theBoard, and by the appropriate Circuit Court of Appeals, re-spondent expressly waiving further notice of the application bythe Board to said Court for an enforcement order, providing asfollows :(1)Respondent, its officers, agents, successors and assigns,shall cease and desist from :(a)Dominating or interfering with the administration ofWood and Plastic Workers Association, or dominating or inter-fering with the formation or administration of any other labororganization of its employees, or from contributing financial orother support to Wood and Plastic Workers Association or anyother labor organization of its employees;(b)RecognizingWood and Plastic Workers Association, asthe representative of any of its employees for the purpose ofdealing with respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, and other conditionsof work;(c)Refusing to bargain collectively with United Brotherhoodof Carpenters and Joiners, Furniture Workers Local Union No.1619, or its representatives as the exclusive representative of allits production and maintenance employees excluding supervisoryemployees, clerical employees and salesmen.(d)Discouraging membership in the United Brotherhood ofCarpenters and Joiners, FurnitureWorkers Local Union No.1619, or any other labor organization of its employees, by dis-charging or refusing to reinstate its employees, or in any mannerdiscriminating in regard to their hire and tenure of employmentor any term or condition of employment because of their mem-bership in or activity in connection with any such labororganization.(e) In any other manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining and other mutual aid or protection, as guaranteed inSection 7 of the Act;(2)Respondent, its officers, agents, successors and assigns, shalltake the following affirmative action to effectuate the policies ofthe National Labor Relations Act :(a)Upon request, bargain collectively with United Brother-hood of Carpenters and Joiners, Furniture Workers Local Union 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 1619 as the exclusive representative of the production andmaintenance employees, excluding supervisory employees, clericalemployees and salesmen.(b)Withdraw all recognition from Wood and Plastic WorkersAssociation as a representative of any of its employees for thepurpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment or otherconditions of work, and completely disestablish Wood and PlasticWorkers Association as such representative;(c)Offer to each of the employees named in Appendix A,attached hereto and made a part hereof, not already reemployedby respondent, immediate and full reinstatement to their formerpositions, or, if those positions have been abolished or eliminated,to positions substantially equivalent thereto, without prejudiceto their seniority or other rights and privileges;(d)Make whole the employees named in Appendix A hereof,and each of them, for any loss of pay they have suffered byreason of their discharges, by payment to said employees of thesum of three thousand dollars ($3,000.00) in full and completesatisfaction of all liabilities of respondent for back pay onaccount of the matters and things set forth in the Complaintherein in the following manner :Immediately upon approval by the Board of this Stipulationand Agreement, pay to the employees named in Appendix A thesum of seven hundred fifty dollars ($750.00) and pay the balanceof twenty-two hundred and fifty dollars ($2,250.00) to the em-ployees during the twenty-two week period beginning January22, 1939, at the rate of one hundred fifty dollars ($150.00) for thefirst week and at the rate of one hundred dollars ($100.00) perweek thereafter, each employee to receive a total of the amountshown opposite, his name on Appendix A.(e)Post and keep visible in conspicuous places throughout theplant for a period of sixty (60) days after receipt, copies of theBoard Order entered herein.On February 7, 1939, the Board issued its order approving theabove stipulation and making it part of the record in the proceedings.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation, with its principal officeand place of business at Chicago, Illinois, is engaged in the manu-facture, sale, and distribution of mouldings, picture frames, knobs, BOYNTON & COMPANY227couch feet, and plastic woody fibre products.The raw materials usedin the processes of the respondent's business consist principally oflumber and chemicals. In 1937, the respondent purchased approxi-mately $85,000 worth of raw materials, of which approximately 100per cent were purchased outside the State of Illinois and were shippedby rail to the respondent's plant in Chicago.During the sameperiod, the respondent sold approximately $300,000 worth of goods,62.8 per cent of which were shipped to points outside the State ofIllinois.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.II. THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of America, Furni-tureWorkers Local Union No. 1619, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the respondent.III. THE APPROPRIATE UNITWe find that all the production and maintenance workers, exclud-ing supervisory employees, clerical employees, and salesmen, em-ployed in the respondent's plant constitute a unit appropriate forpurposes of collective bargaining, and that such unit insures to theemployees the full benefit of their right to self-organization andcollective bargaining and otherwise effectuates the policies of the Act.IV. REPRESENTATION OF A MAJORITY WITHIN THE APPROPRIATE UNITWe find that on November 1, 1937, a majority of the respondent'semployees in an appropriate unit designated the Union as their rep-resentative for purposes of collective bargaining; and that at alltimes thereafter the Union was the representative for purposes ofcollective bargaining of a majority of the respondent's employeesin an appropriate unit.By virtue of Section 9 (a) of the Act,therefore, theUnion was the exclusive representative of all em=ployees of the respondent in the said unit for purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board169134-39-vol. 12-16 228DECISIONSOF NATIONAL LABOR RELATIONS BOARDhereby orders that Boynton & Company, Chicago, Illinois, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Woodand Plastic Workers Association, or dominating or interfering withthe formation or administration of any other labor organization ofits employees;(b)RecognizingWood and Plastic Workers Association, as therepresentative of any of its employees for the purpose of dealing withrespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, and other conditions of work;(c)Refusing to bargain collectively with United Brotherhood ofCarpenters and Joiners of America, Furniture Workers Local UnionNo. 1619, or its representatives as the exclusive representative of allitsproduction and maintenance employees, excluding supervisoryemployees, clerical employees, and salesmen;(d)Discouraging membership in the United Brotherhood of Car-penters and Joiners of America, Furniture Workers Local UnionNo. 1619, or any other labor organization of its employees, by dis-charging or refusing to reinstate its employees, or in any mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of employment because of their membershipin or activity in connection with any such labor organization;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the National Labor Relations Act :(a)Upon request, bargain collectively with United Brotherhoodof Carpenters and Joiners of America, Furniture Workers Local No.1619, as the exclusive representative of the production and mainte-nance employees, excluding supervisory employees, clerical employees,and salesmen;(b)Withdraw all recognition from Wood and Plastic WorkersAssociation as a representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of work, and completely disestablish Wood and Plastic WorkersAssociation as such representative;(c)Offer to each of the employees named in Appendix A, at-tached hereto and made a part hereof, not already reemployed by the BOYNTON & COMPANY229respondent, immediate and full reinstatement to their former posi-tions, or, if those positions have been abolished or eliminated, topositions substantially equivalent thereto, without prejudice to theirseniority or other rights and privileges;(d)Make whole the employees named in Appendix A hereof,and each of them, for any loss of pay they have suffered by rea-son of their discharges, by payment to said employees of the sumof three thousand dollars ($3,000.00) in full and complete satis-faction of all liabilities of respondent for back pay on account ofthematters and things set forth in the Complaint herein in thefollowing manner :Immediately pay to the employees named in Appendix A ofthisOrder the sum of seven hundred fifty dollars ($750.00) andpay the balance of twenty-two hundred and fifty dollars ($2,250.00)to the employees during the 22-week period beginning January 22,1939, at the rate of one hundred fifty dollars ($150.00) for the firstweek and at the rate of one hundred dollars ($100.00) per weekthereafter, each employee to receive a total of the amount shownopposite his name on Appendix A of this Order;(e)Post and keep visible in conspicuous places throughout theplant for a period of sixty (60) days after receipt, copies of theBoard Order entered herein.APPENDIX AFrank Adamczyk--------------------------------------- $279.22Gerhardt Arendt ---------------------------------------122.42Eugene B. Creal---------------------------------------783. 01Bruno Dash--------------------------------------------60.00Victor Goleck ------------------------------------------128.30Max Hoppe--------------------------------------------222.38JosephKlaybor ----------------------------------------396.82Ignatz Lewandowski------------------------------------184.16William Lachowski-------------------------------------96.95JohnMajcan-------------------------------------------56.00Frank Minarcik`---------------------------------------177.30S.M. Novinski -----------------------------------------312.54James Pike--------------------------------------------60.00George Retherford-------------------------------------60.00John Vrobel -------------------------------------------60.0051n the charges, amended charges, and complaint,this name appears as"T.Minarcek."